19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Document
                                     Pg 1 of 22
19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Document
                                     Pg 2 of 22
19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Document
                                     Pg 3 of 22
19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Document
                                     Pg 4 of 22
19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Document
                                     Pg 5 of 22
19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Document
                                     Pg 6 of 22
19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Document
                                     Pg 7 of 22
19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Document
                                     Pg 8 of 22
19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Document
                                     Pg 9 of 22
19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Document
                                     Pg 10 of 22
19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Document
                                     Pg 11 of 22
19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Document
                                     Pg 12 of 22
19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Document
                                     Pg 13 of 22
19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Document
                                     Pg 14 of 22
19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Document
                                     Pg 15 of 22
19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Document
                                     Pg 16 of 22
19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Document
                                     Pg 17 of 22
19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Document
                                     Pg 18 of 22
19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Docu
                                     Pg 19 of 22
19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Docu
                                     Pg 20 of 22
19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Docu
                                     Pg 21 of 22
19-13196-scc   Doc 207   Filed 02/21/20 Entered 02/21/20 17:11:31   Main Docu
                                     Pg 22 of 22
